PER CURIAM.
In this direct appeal from a criminal judgment and sentence, Appellant raises two issues. The first issue, which relates to an alleged error in the sentencing process, is without merit, and we do not discuss it further. In the second issue, Appellant contends that the trial court committed a sentencing error by imposing an illegal sentence that included a “no early termination” provision as a condition of his probation. Under Florida Rule of Appellate Procedure 9.140(e), we are not permitted to consider this claim because it was not preserved for appellate review by a contemporaneous objection or motion to correct sentencing error pursuant to rule 3.800(b), Florida Rules of Criminal Procedure. See Jackson v. State, 983 So.2d 562, 568-69 (Fla.2008).
Accordingly, we affirm Appellant’s judgment and sentence. However, we do so without prejudice to Appellant’s raising the unpreserved claim in a proper motion for postconviction relief. See Hope v. State, 134 So.3d 1044, 1046 (Fla. 1st DCA 2013).
AFFIRMED.
LEWIS, C.J., BENTON and RAY, JJ., concur.